Citation Nr: 9913981	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for heart 
disease with hypertension.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
July 1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran presented testimony from that RO at a video 
conference hearing held before the undersigned, seated in 
Washington, DC, in March 1999.

The Board initially notes that a December 1997 rating 
decision assigned the veteran a temporary total evaluation 
for his service-connected disability effective from April 23, 
1997 to May 31, 1998, but that the veteran disagreed with the 
effective date assigned; he was issued a Statement of the 
Case with respect to this issue in September 1998.  In 
September 1998 the RO also concluded that a 60 percent 
evaluation for the veteran's disability was warranted for the 
period from June 3, 1996 to April 22, 1997.  At his March 
1999 hearing before the undersigned, the veteran clarified 
that he desired appellate review only with respect to the 
issue of entitlement to a rating in excess of 30 percent for 
heart disease with hypertension from June 1, 1998.  The issue 
on appeal is therefore correctly listed on the title page of 
this action.


REMAND

Briefly, the record reflects that the veteran was last 
afforded a VA examination in March 1998.  At his March 1999 
hearing before the undersigned, however, the veteran alleged 
that his disability had increased in severity since that 
examination.  In addition, the veteran reported undergoing a 
recent evaluation by his private physician and identified 
pertinent private treatment records which are not on file.

In light of the above, the Board concludes that further 
development is warranted prior to adjudication of the 
veteran's claim.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include Drs. Welch and Chatteroni, 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran, to specifically 
include from Drs. Welch and 
Chatteroni, which have not been 
secured previously.   

2.  Thereafter, the RO should 
arrange for a VA cardiovascular 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected heart disease with 
hypertension.  All indicated studies 
should be conducted and the examiner 
is to set forth all findings in 
detail.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should be 
explained.  The claims files, 
including a copy of this REMAND, 
must be made available to the 
physician for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims files was made.  
The examination report must be 
typed.

3.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


